﻿70.	Mr. President, permit me to join the representatives who have spoken before me in this general debate by offering you the congratulations of the delegation of Israel on your election to the high office of President of the thirty-third session of the General Assembly. My delegation is confident that you will guide this session with fairness and wisdom.
71,	It is my pleasure also to congratulate Solomon Islands on its independence and admission to the United Nations.
72	As we reflect upon the work of the United Nations over the past year one undertaking stands out above all others: it is the noble attempt to reach an agreement on disarmament, to divert precious resources to improving the lot of the common man
73	In the Middle East we recently witnessed an unprecedented escalation in the quantity of weapons purchased by the Arab States, amounting to $11 billion in orders since the beginning of 1977. Indeed, over the past five years the arms agreements signed by those States mean that they have outstripped both the countries members of the North Atlantic Treaty Organization and the countries members of the Warsaw Pact Organization in the ratio of their arms build-up.
74.	Israel is prepared to play its part in the reduction of the arms race and it remains ready to enter into agreements on arms limitation with all States in the Middle East. There is no doubt, however, that the appropriate way to bring about an arms reduction in the Middle East is through peace treaties which would include limitations on armaments within their framework Indeed, the mere transformation from a state of war to one of peace will move the States involved to dedicate their resources to economic development rather than military aims.
75.	Terrorist groups continue to threaten the lives of innocent men, women and children in different parts of the world. Once again it must be emphasized that terrorism could be virtually eliminated if certain countries did not continue to provide arms, training and refuge to its practitioners. Yet we are gratified that States which once stood helplessly by have begun to assert themselves.
Mention should be made, for example, of the Federal Republic of Germany's rescue operation in Mogadishu and of the joint statement on international terrorism of the Heads of State 'or Government at the recent Bonn Economic Summit Conference,6 wherein they recognized the need for immediate action to cease all flights to and from a country which refuses to extradite or prosecute hijackers of aircraft. It is only through such concerted and effective action that the world can be freed from organized terrorism.
76.	In the field of human rights no State should ignore a violation of human rights wherever it may occur in the world.
77.	Israel continues to follow closely the situation of Jews in the Soviet Union. We welcome the recent increase in the number of exit visas issued, although a large number of Jews are still denied the elementary human rights to emigrate. In addition, administrative obstacles and arbitrary restrictions still threaten the social and economic livelihood and personal freedom of Jews seeking to emigrate.
78.	We have been particularly concerned by the harsh prison sentences passed this year on Jews whose only crime is their desire to rejoin their families in Israel-Grigorij Goldstein, Iosif Begun, Ida Nudel, Vladimir Slepak, Simon Shnirman and Anatoly Scharansky. Those sentences caused bitter protest and indignation throughout the world. The Soviet Union should release these and other prisoners of conscience and allow those who want to emigrate to Israel and rejoin their families to do so.
79.	We cannot be silent in the face of the increasing incitement of feeling against and defamation of the State of Israel and the Jewish people, their religion, culture and national movement, manifested day after day in the official Soviet media. Those anti-Semitic attacks, unprecedented in their intensity, may have most dangerous consequences. In this regard it must be noted that the Soviet authorities still do not permit Jews to practise their ancient traditions and culture, and in fact take severe measures against Jews who wish to do so. We appeal Jo the Soviet Union to allow Jewish culture to be expressed freely.
80.	We also deeply regret that the Syrian Government continues to violate the Universal Declaration of Human Rights and other relevant international conventions by refusing to permit its Jewish citizens to leave and be reunited with their relatives residing in other lands.
81.	One of the most important trends in world , politics today remains the determined aspiration of the new and under-developed nations to take their place in the international political and economic arena. Being a developing nation itself, Israel strongly identifies with the aspirations of nations in Africa, Asia and Latin America to transform their political independence into a full and equal economic partnership with the older-established nations of the world.
82 To that end the North-South dialogue, with its guidelines on the transfer of resources, marks an important
beginning, and the Government of Israel appreciates the efforts of the United Nations and its agencies in encouraging this process. My Government particularly welcomes the results of the United Nations Conference on Technical Co-operation among Developing Countries in Buenos Aires, where Israel proposed a voluntary agreement for the exchange of technical assistance among developing countries. Israel has been co-operating for more than 30 years with other developing nations in fields such as irrigation techniques, seed production, desalination, solar energy and the agricultural development of arid and semi-arid zones. We view the expansion of such co-operative efforts as vital if the serious food shortages that still exist in so much of the world are to be overcome .
83.	A year ago I addressed this Assembly on the prospects of launching a peace process in the Middle East. Today I have the satisfaction of being able to address the General Assembly on the new and positive developments that have taken place recently.
84.	As all members of the Assembly know, a few weeks ago at Camp David two framework agreements8 were signed by President Anwar El-Sadat of Egypt and Prime Minister Menachem Begin of Israel and witnessed by President Jimmy Carter of the United States of America. Within a very few days from now negotiations will start between Israel and Egypt for the conclusion of a peace treaty between them.
85.	It is my hope that these negotiations will be successful and that before the year is out we shall witness the beginning of a new era in the Middle East. It is our desire that the peace process should eventually embrace the other States that are our neighbours—Jordan, Lebanon and Syria-so that we may achieve a comprehensive settlement in the area.
86.	The gratitude of my country goes out to President Jimmy Carter, whose devoted efforts have made the Camp David developments possible When this achievement ends with an Israeli-Egyptian peace treaty, President Carter's name will be recorded in history as that of a great peacemaker.
87.	I also wish to express my country's deep appreciation to President Anwar El-Sadat of the Arab Republic of Egypt for his wisdom and faith. His visit to Jerusalem in November 1977 turned a new page. He decided to enter into negotiations with Israel, to recognize Israel and to make peace with Israel. This change in policy ushered in a historic change in the relations between Egypt and Israel. The previous policy based on the "three Nos" of Khartoum 19679—no negotiations, no recognition and no peace with Israel—prevented any progress towards a peace settlement.
88.	Now the road to peace lies open. The warm reception accorded to President El-Sadat by the people and Government of Israel constituted an acknowledgement of this change in the Egyptian policy. A new era of peace, for which Israel has been longing since its establishment, has started. Prime Minister Begin's courage and leadership were a decisive factor. Without his readiness and ability to assume responsibility for very painful decisions, the achievements reached at Camp David would not have been conceivable.
89.	Not only since the founding of the State of Israel but since the very beginning of the Zionist movement our dream has always been of a Middle East in which Jew and Arab would live in harmony and co-operation for the mutual advantage of both peoples.
90.	The Framework for the Conclusion of a Peace Treaty between Egypt and Israel is a step in this direction. It provides for a withdrawal of Israeli armed forces and civilian population from Sinai; for the establishment of normal relations between the two countries, including diplomatic, economic and cultural relations, and full recognition; the termination of economic boycotts and of barriers to the free movement of goods and people, and mutual protection of citizens by due process of law. It also stipulates that there shall be free passage of Israeli ships through the Gulf of Suez and the Suez Canal, and that the Straits of Tiran and the Gulf of Aqaba are international waterways to be open to all nations for navigation and over flight.
91.	In view of the several wars launched by our neighbours, we are conscious of our security needs. Therefore, in addition to the establishment of normal relations between the two States, there will be security arrangements concerning the limitation of armaments and forces in the different areas on the basis of reciprocity.
92.	Moreover, the framework for the conclusion of a peace treaty between Egypt and Israel also provides for the stationing of United Nations forces at Sham el Sheikh to ensure freedom of passage through the Straits of Tiran. Similarly, there is a provision for their being stationed in northern Sinai, thus creating a "buffer zone" between the forces stationed in El-Arish and those in Gaza. These forces will not be removed unless such removal is approved by the Security Council of the United Nations. It should be noted here that in recent years the United Nations forces in the Middle East have played a constructive role with the framework of the various agreed arrangements in the. region.
93.	It has never been the wish of Israel to exercise control over the lives and activities of the Arab inhabitants of Judaea, Samaria and Gaza.
94.	We want to live as equals with the Arab inhabitants of those areas. We want to live with them, not to replace them; but at the same time we do not regard ourselves as foreigners in those areas. The Israeli settlements in Judaea and Samaria and in the Gaza district are there as of right. It is inconceivable to us that Jews should be prohibited from settling and living in Judaea and Samaria, which are the heart of our homeland.
95.	We maintain our army positions in those areas in order to ensure the security of the population of Israel, the majority of whom live in the Mediterranean coastal area. The Israeli forces are there in order to protect Israel and not in order to interfere in the lives of the Arab inhabitants. Under the agreement for the Framework for Peace in the Middle East, the Israeli military government and its civilian administration will be withdrawn from those areas once a self-governing authority is freely elected by their inhabitants. The Israeli defence forces will be redeployed in those areas and maintained for security purposes. The final status of Judaea, Samaria and Gaza and their relationship with their neighbours will be negotiated during a period of five years following the establishment of the self-governing authority.
96.	One of the subjects that will be discussed between the parties will undoubtedly be the question concerning Jerusalem. For us, the city of Jerusalem is the one and only eternal capital of Israel. We have not, and we shall never have, any other capital city, whether or not others recognize it as such. This eternal city is holy to three religions—Judaism, Christianity and Islam. However, our connexion with it is not just religious, but derives from the totality of Jewish national history. Jerusalem is the heart and soul of the Jewish people. It is now united once again, as it should be, free and open for all to come and go. All religious communities should be in complete control of their own holy places and of their own religious life, and all should enjoy the rights of free worship. The inhabitants of the city should live together in harmony with a representative municipal council supervising all essential functions. We have resolved never again to compromise the unity of Jerusalem, and it is our hope that other peoples will share our position.
97.	It was agreed at Camp David that a peace settlement in the Middle East should be based on resolutions 242 (1967) and 338 (1973) of the United Nations Security Council. Resolution 242(1967) is a carefully worked out set of principles establishing a framework of peace to be negotiated among the contending States. It makes clear mat the final borders must be negotiated bilaterally among the States concerned.
98 Let us hope that all those whose co-operation is essential in obtaining peace in the Middle East will not short-sightedly remain outside the peace process. We have to find agreed and appropriate ways for Jews and Arabs to live together in equality, trust and mutual respect.
